Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 -31 are pending in the instant application.

Information Disclosure Statement

The information disclosure statement (IDS) dated 6/10/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Terminal disclaimer
The terminal disclaimer filed on 12/13/2018 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US  application no 17/458289  have  been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Len Smith on 06/25/2022. Please review the attached interview summary for details.
Claims 1 and 22 are amended as follows and claims 9-10 and 27-28  are cancelled for allowance

Examiner’s amendment for allowance
In claim 1, 
Insert — , wherein the at least one ionic suspension agent is mostly composed of a hyaluronic acid component with an average molecular weight of about 360 kDa to about 1200 kDa.— between the term 38 and the .  at the end of claim 1.

Cancel claims 9-10 and 12
Cancel withdrawn claims 18-19

In claim 22
Insert — , wherein the at least one ionic suspension agent is mostly composed of a hyaluronic acid component with an average molecular weight of about 360 kDa to about 1200 kDa.— between the term poly(propylene oxide)  and the .  at the end of claim 22.

Cancel claims 27-28
REASONS FOR ALLOWANCE
In view of the applicants arguments filed on 02/11/2010 and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 1-8, 11, 13-17, 20--26 and 29-31 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed ophthalmologically suitable pharmaceutical composition in the form of a suspension comprising: (a) an effective amount of at least one ionic suspension agent; (b) an effective amount of at least one non-ionic suspension agent; (c) at least three pharmaceutical ingredients comprising (1) gatifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 1% by weight, (2) prednisolone or a pharmaceutically acceptable salt thereof in a range of about 0.1% to about 5% by weight, and (3) bromfenac or a pharmaceutically acceptable salt thereof in a range of about 0.01% - to about 1% by weight; and (d) an effective amount of a pharmaceutically acceptable chelating agent[[.]]; wherein the composition is free of an effective amount of any non-ionic polyoxyethylene- polyoxypropylene block copolymer having the following chemical structure - HO-(CH2-CH2 O)x-(C3H6-O)y-(CH2-CH2-O)x-H, wherein x is an integer having a value of at least 8 and y is an integer having a value of at least 38, wherein the at least one ionic suspension agent is mostly composed of a hyaluronic acid component with an average molecular weight of about 360 kDa to about 1200 kDa and a method of treating or preventing an ocular bacterial infection in a mammalian eye comprising delivering to a patient administering to the mammalian eye an effective amount of an ophthalmologically suitable composition comprising: (a) an effective amount of at least one ionic suspension agent; (b) an effective amount of at least one non-ionic suspension agent; (c) at least three pharmaceutical ingredients comprising (1) gatifloxacin or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 1% by weight, (2) prednisolone or a pharmaceutically acceptable salt thereof in a range of about 0.1% to about 5% by weight, and (3) bromfenac or a pharmaceutically acceptable salt thereof in a range of about 0.01% to about 1% by weight; and (d) an effective amount of a pharmaceutically acceptable chelating agent, wherein the composition does not comprise any block copolymer copolymers of poly(ethylene oxide) and poly(propylene oxide), wherein the at least one ionic suspension agent is mostly composed of a hyaluronic acid component with an average molecular weight of about 360 kDa to about 1200 kDa..

Conclusion
Claims 1-8, 11, 13-17, 20--26 and 29-31 (renumbered 1-24) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5514.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629